§§ wl(@!"@/

DATE: ‘9/29/15 ' PRISONER/APPLICANT PROSE
~ Sven Erik Johansson
TDCJ# 1465256
¢C.T. TERRELL/R3 unit
1300 F. M. 655

ATTENTION: , Rosqar mFHrA. 7 58
5 \~:"K@ MIN;

coURT 05 cRIMINAL APPEALS @@HRT@P@Y%FRMJH§§@

%Clerk; Abel Acosta

. -. . @@l’ 55 2015

P.O. BOX 12308, Capitol Station
Austin, Tx. 78711 .

Aw@mcc@§iia,©&errk

Re; Trl ct. 5 10,205, Tyler cp. Tx.; wR#-83,619-01
.Trl. Ct. Revocation Ct.# 23,645 Ex_Parte Sven ERIK Johansson
To all persons/agencies receiving this letter;
I am in need of a copy of the clerks record in the above named
and numbered causes of action. I am an indigent prisoner. I have

no money to pay for this record, nor anyone to pay for it for me_

THE TRIAL Ct. Clerk has never furnished me with a copy, My Atty.
of record (Appointed by the ct. in the revocation) never gave me~a
copy. (Atty's name§ Mitch'Adams/ 432A S. Bonner Ave. Tyler, Tx.
75702). v ` _ ' _ _4

A defendant in any criminal_case is entitled to a copy of ALL
the proceedings in his case [f]or the purpose of future APPEAL(S)
in his behalf. Without the full record the Appellant/Applicant prose
is without the tools to properly and effectively litigate his/her
litigation/Appeal(S). 4_ y

In this particular case, fb]ecause of the States already shown‘
deliberate intent of withholding gov't. doc's (i.e. Motion to Revoke
Community Supervision & The Capias for Arrest).

*Applicant.prose was sent these doc's l and a copy of the INDEX
which was sent to the Ct¢ of_Crim,.Apps.,.¢.but:.?.the two named doc's.
( ) above, were/are NoT…oN THE_INDEX 5.¢§ubvsnoULDiHAvE'BEEN.

The Applicant prose had to send his copy of-M;T¢R. & Capias to an
atty. friend-and have a copy made so as to be able to send this Hon.
Ct7 of Crim. Apps. Clerk,'Abel Acosta a copy for review along with
'his habeas corpus....(?) g _.l v

It is [b]ecause of this FRAUDULENT DECEIT of withholding/removing
pertinent evidence proving the facts laid out in Applicants prose

habeas corpus which has caused this need for_a certified copy of

l

said causel#'s above (particularly the two named docis/Motion to

Revoke &‘Capias on Revocation)(Cause# 23,645....but case#lO/205 also).

* I was advised [b]y the Ct. of Crimj Apps. Clerk/ Abel-Acosta/
that I could, as a prisoner/inmate obtain such a copy from the State
Law Library y Inmate Copy Service, @ P.O. BOX`123671 Austin, Tx.
78711-23267...(?) And, I am, at this time requesting such a copy

of said.case No.(S) above._..from all named person(S)agencies.

Please NOTE: I am sending this same request to all persons who

receive a copy of letter and as noted in the below cert. of service;

Respectfullyvsazg;;;;:édo?x
l

Sven Erik Johansson #1465256
C.T. Terrell/R3 unit(TDCJ)
1300 _F.M. 655 l
Rosharon, Tx. 77583

-cERTIFIcATE oF SERVI€E
AFFIDAVIT -

I, Sven Erik Johansson, Defendant/Applicant prose in`the above named
case#'s (Trl.Ct.#lO/205 and.23,645 and WR-83,6l9-Ol) do state under
penalty of perjury that all the above is true and correct to the best`
of my knowledge and a copy of this cert. doc; is being mailed by this
prison units mail drop to the following person(S) agencies;
Tx. Ct. Crim.'Apps} %Clerk; Abel Acosta,'P.O. BOX 12308,capitol.station/
Austin, Tx. 78711 ; Tyler County Dist. Clerk, Chyrl Pounds, lOO W.
Bluff, 203 Courthouse, Woodville, Tx. 75975-5220 ; and» Atty at Law
Mitch Adams) 432A.Bonner Ave. , Tyler, TX.'XXXX@, 75702.

Mailed and-signed on this 29th day of Sept. 2015.

v *** 1 c 0 : » ’
AS° /C NFILE » /S/,)M/% eu,é)lHAA/IU